EXHIBIT SECTION 1350 CERTIFICATION In connection with the Quarterly Report of Teen Education Group,Inc. (the "Company") on Form 10-Q/A for the quarterending March 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"),I, Robert L.Wilson,President of the Company,certify,pursuant to 18 U.S.C.Section 1350,as adoptedpursuantto Section 906 of theSarbanes-OxleyAct of 2002,that, to my knowledge: (1)The Report fullycomplies with therequirementsof section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)Theinformationcontainedin theReportfairlypresents,in all material respects,the financialcondition and results of operations of the Company. Date: March 30, 2010 By: /s/ ROBERT L. WILSON Robert L.
